JUSTICE HOOD,
concurring in the judgment.
120 I agree with the majority that the trial court has discretion to award Smith any or all of his presentence confinement credit (PSCC). I concur in the judgment because the statutes governing PSCC and our precedent afford that measure of discretion here. But I do not agree with the majority that the General Assembly intended the PSCC statutes and the probation statutes to operate in wholly distinct spheres. I would require a more explicit pronouncement from the General Assembly on this point. The result in this case, though constitutional, strikes me as possibly the product of legislative oversight. That is, people like Smith sentenced to a county jail term as a condition of felony probation fall within a legislative gap that may have been unintentional. I write separately to explain why.
1 21 Section 18-1.3-405, C.R.S. (2018), directs the trial court, at the time of sentence-ing, to make a finding of the amount of PSCC to which an offender is entitled. It then directs the "department of corrections" to deduct that period of confinement from the offender's sentence. Id. In Castro, we reasoned that the statute's reference to the department of corrections means that credit for presentence confinement is mandated in only one instance: "when the sentence is to be served in a state correctional facility." Castro v. Dist. Court, 656 P.2d 1283, 1284 (Colo.1982). Because the defendant in Castro was convicted of a misdemeanor and sentenced to county jail, which is not a state correctional facility, we held that the trial court had the discretion to deny him PSCC. Id.
1 22 To correct this inconsistency, the General Assembly enacted HB 07-1815 in 2007, codified as section 18-1.83-509, C.R.S. (2018). That statute mandates that misdemeanor offenders receive credit for presentence confinement in county jail. Id. This is because, consistent with Castro, this statute directs the "county jail," not the department of corrections, to deduct that period of confinement from the offender's sentence. Id.
23 Neither statute helps Smith. Following his felony conviction, the trial court sen*478tenced him to probation and, as a condition of probation, to a county jail term. Under these cireumstances, section 18-1.3-405 is inapplicable because Smith was sentenced to county jail, not to a state correctional facility. And section 18-1.3-509 is also inapplicable because Smith was convicted of a felony, not a misdemeanor. Because Smith falls outside the purview of either statute, I agree with the majority's conclusion that the trial court has the discretion to credit him for any or all (or none) of his presentence confinement time.
124 In my view, a plain reading of the statutes compels this conclusion, but I nevertheless read section 18-1.3-509 as an effort to correct the inconsistency created by seetion 18-1.3-405's "department of corrections" language and to address the equal protection concerns stemming from our interpretation of that language in Castro. In that case, Justice Quinn argued in dissent that the majority's construction could result in impermissible "discrimination based on wealth." Castro, 656 P.2d at 1285 (Quinn, J., dissenting). Even if it did not, he also argued that a classification based on whether the offender was sentenced to a state correctional facility or to a county jail was irrational and thus could not survive rational basis review. Id.
25 This problem persists. dants remain in custody before trial or disposition of their cases because they cannot post Many defen-even very low bonds. Although there are cases where other variables push the bond out of reach, and this may well be one of them because it involved the use of a deadly weapon, defendants who pose little risk to the community and little risk of flight sometimes languish in jail simply because they are poor.
126 Despite being troubled by these concerns, I agree with the majority that there is no equal protection violation here. Still, seetion 18-1.3-509 seems intended to put any equal protection concerns to rest and to ensure, together with section 18-1.3-405, that all offenders receive PSCC in a consistent, uniform way. That Smith does not receive all of his credit seems potentially contrary to that overarching intent.
127 The People disagree. They argue that the General Assembly intended for trial courts to have discretion to award probationers, like Smith, any or all of their PSCC. For this argument, the People point to section 18-1.8-202(1), C.R.S. (2013), which gives the trial court discretion to sentence an offender to probation "upon such terms and conditions as it deems best." It may, for example, "commit the defendant to any jail" for an "aggregate" period that cannot exceed ninety days for a felony. Id. The People characterize this provision, and the probation statutes in which it is found, as "wholly separate and distinct" from the presentence confinement statutes. In support of their characterization, the People note that the probation statutes do not reference the presentence confinement statutes in any way-silence they deem dispositive as "purposeful inaction."
128 The majority adopts this argument, and I admit that it has an appealing simplicity. It provides the practical advantage of curing the inconsistencies outlined above, and it also lessens whatever equal protection concerns may arise because the statutory classification turns on an offender's probationary status-a classification that is rational in light of the rehabilitative purposes of probation. See § 18-1.3-204(1), CRS. (2018), People v. Guatney, 214 P.3d 1049, 1052 (Colo.2009).
129 But what the majority does, in my view, is infer legislative intent when we have "at most legislative silence on the crucial statutory language"-that is, the probation statutes. See Martin v. People, 27 P.3d 846, 863 (Colo.2001) (quoting United States v. Wells, 519 U.S. 482, 495-96, 117 S.Ct. 921, 137 L.Ed.2d 107 (1997)). I am wary of doing so, especially given that the PSCC statute at issue here states that it applies whenever a person "is confined for an offense prior to the imposition of sentence for said offense." § 18-1.3-405; see also § 18-1.3-104(l)(a), C.R.S. (2013) (defendant may be sentenced to probation "subject to" the provisions of Title 18, which includes the PSCC statutes). And we have given the term "sentence" a broad interpretation that arguably includes a sentence to probation. See Edwards v. People, 196 P.3d 1138, 1143 (Colo.2008) (noting that *479we have relied on Black's Law Dictionary for the notion that a "sentence" is "[the judgment that a court formally pronounces after finding a criminal defendant guilty; the punishment imposed on a criminal wrongdoer"). If section 18-1.3-509's enactment constitutes "purposeful inaction" designed "to insulate the court's broad probationary power from the limiting effects of the PSCC statutes," as the People claim, then it would be wise to have a more explicit pronouncement from the General Assembly to that effect before holding as much. Likewise, if the legislature intends for someone like Smith to be entitled to full, mandatory PSCC, our elected representatives need to tell us so.
1 30 For these reasons, and with respect, I concur in the judgment.